Citation Nr: 1622871	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  03-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuritis of the left lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuritis of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2003 rating decision denied service connection for sleep apnea.  A notice of disagreement was received in September 2003, a statement of the case was issued in January 2004, and a substantive appeal was received in February 2004.

In November 2005, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge on the issue of entitlement to service connection for sleep apnea.  A transcript of this hearing was prepared and associated with the claims file.

In May 2006, the Board, in relevant part, denied service connection for sleep apnea.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2008, requesting that the Court vacate the portion of the Board's May 2006 decision that pertained to this issue.  In a March 2008 Order, the Court granted the Joint Motion, vacating the Board's May 2006 decision as it pertained to the Veteran's sleep apnea claim and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.

In October 2008, the Board remanded the claim of entitlement to service connection for sleep apnea for additional development, and the case was subsequently returned for further appellate review.

The April 2013 rating decision denied ratings in excess of 10 percent for peripheral neuropathy of the left lower extremity and 10 percent for peripheral neuropathy of the right lower extremity.  A notice of disagreement was received in May 2013, a statement of the case was issued in July 2013, and a substantive appeal was received in October 2013.

In July 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that the Veteran is currently unrepresented, as most recently reaffirmed in a June 2013 statement from the Veteran.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuritis of the left lower extremity is manifested by symptoms that may be characterized as no more than mild, incomplete paralysis during the entire appeal period.

2.  The Veteran's peripheral neuritis of the right lower extremity is manifested by symptoms that may be characterized as no more than mild, incomplete paralysis during the entire appeal period.

3.  Sleep apnea was not demonstrated in service, and the competent evidence on the question of a medical nexus between any current sleep apnea and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for peripheral neuritis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2015).

2.  The criteria for the assignment of a rating in excess of 10 percent for peripheral neuritis of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2015).

3.  The criteria for establishing service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that an evidentiary development letter dated in December 2008 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for sleep apnea, and that an evidentiary development letter dated in March 2011 provided this information with respect to the claims of entitlement to increased ratings for peripheral neuritis of the bilateral lower extremities.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the December 2008 letter was not issued prior to the initial adjudication of the Veteran's sleep apnea claim in August 2003, but that that claim was subsequently readjudicated, most recently in a February 2016 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA medical records, and available identified private medical records.  Two records requests were made for each of the unavailable sources of private medical records, and the Veteran was notified of VA's inability to obtain such records and again informed that he may obtain and submit these records himself.  A February 2013 Formal Finding of Federal Record Unavailability outlines the measures that were taken to attempt to obtain the Veteran's Social Security Administration (SSA) records and notes that SSA informed VA in October 2012 that the medical records had been destroyed.

The March 2008 Joint Motion directed the Board to consider the Veteran's lay testimony and to determine whether it was necessary to obtain an etiology opinion with respect to the Veteran's sleep apnea claim.  The October 2008 Board decision remanded the sleep apnea claim for an examination.  The RO arranged for the Veteran to undergo the requested VA examination in February 2015.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered an etiology opinion that explains the reasons and bases for this opinion.  For these reasons, the Board concludes that the VA examination report of record in this case satisfies the terms of the Joint Motion and provides an adequate basis for a decision on the Veteran's service connection claim.

The RO also arranged for the Veteran to undergo VA examinations in connection with his peripheral neuritis claims in November 2010, March 2011, and February 2015.  The Board finds that these resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The Veteran also presented testimony concerning his sleep apnea claim at a November 2005 Board hearing.  At this hearing, the undersigned explained the issue for which the hearing was being conducted, identified the elements of the Veteran's claim that had not been substantiated, and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran in the case at hand has claimed entitlement to ratings in excess of 10 percent for peripheral neuropathy of the left and right lower extremities.  These disabilities have been rated as paralysis of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

Diagnostic Code 8520 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.
	
Neuralgia, either cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2015).  

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a (2015).

Turning to the relevant evidence of record, an August 2010 VA medical record notes that the Veteran reported burning pain in both feet, and numbness in the right leg. Sensory examination using monofilament was within normal limits.  It was also noted that the Veteran had weak peripheral pulses, and a vascular consultation was done.  The Veteran was assessed as having decreased vibratory sensation in both lower extremities.   

A November 2010 general VA examination report notes that the Veteran complains of numbness and tingling  in his feet and fingers, which has been ongoing for the last few years.  On examination, his bilateral lower extremities were absent pinprick and vibration sensations, and his deep tendon reflexes were 1+.  

The Veteran underwent a VA peripheral nerve examination for peripheral neuritis of the bilateral lower extremities in March 2011.  It was noted that this disability had its onset four or five years ago and that the Veteran does not suffer flare-ups.  He is treated with 600 milligram dosages of Gabapentin three times per day, which helps.  He reported suffering from a burning sensation of the skin but denied tingling, prickling, or other sensory abnormalities of the skin.  On neurologic examination, the Veteran's coordination, speech, orientation, memory, cranial nerve function, and Romberg's sign were all normal.  Muscle strength, fine motor control, and muscle tone (pertaining to atrophy or muscle wasting) were all normal bilaterally.  Lower extremities sensory function examination was normal bilaterally.  There was no neuritis, neuralgia, or paralysis.  Pinprick test, temperature test, position sense, vibratory sense, and two point discrimination were normal bilaterally.  

VA medical records dated in August 2011 and November 2011 note that the Veteran has a lot of burning in both feet.  Sensory examination of the feet with the monofilament was within normal limits.  The dorsalis pedis and posterior tibial pulses were present and within normal limits.  

A June 2012 VA medical record notes that the Veteran has complained of a lot of burning in his feet.  Sensory examination was within normal limits.  Dorsalis pedis and posterior tibial pulses were present but weak.

A June 2013 VA medical record notes that the Veteran "is a Level 3, high-risk for amputation."  It notes he has had no podiatry appointment in the past year and demonstrated either peripheral neuropathy with sensory loss, diminished circulation, and foot deformity or minor foot infection, or one of several individual conditions, including prior ulcer, osteomyelitis, or history of prior amputation; severe peripheral vascular disease; Charcot's joint disease with foot deformity; or end-stage renal disease.

Sensory examinations of the feet with monofilament dated in September 2013, January 2014, May 2014, September 2015, and December 2014 were within normal limits.  The dorsalis pedis was normal and the posterior tibial pulses were present but diminished.  

The Veteran underwent a VA peripheral neuropathy examination in February 2015.  The resulting examination report notes that the Veteran reported pain and numbness/paresthesias of both feet for several years.  It was noted that the Veteran had moderate intermittent pain; moderate paresthesias and/or dysthesias; and moderate numbness of the lower extremities due to diabetic peripheral neuropathy.   He did not have constant pain due to diabetic peripheral neuropathy.   Strength in knee flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion was full bilaterally.  Deep tendon reflexes were full at the knees but were absent at the ankles.  Light touch/monofilament testing was normal in the knee/thigh and ankle/lower leg and was decreased in the foot/toes.  Position sense and cold sensation were normal and vibration sense was decreased in the bilateral lower extremities.  The Veteran did not have muscle atrophy or trophic changes.

The examiner determined that the Veteran has lower extremity diabetic peripheral neuropathy.  His left and right sciatic nerves had mild, incomplete paralysis.  The examiner opined that the Veteran's diabetic peripheral neuropathy does not impact his ability to work, noting that the Veteran has not been employed in approximately 15 years.  

Based on the above, the Board finds that the Veteran's bilateral peripheral neuritis of the lower extremities is most accurately characterized as mild.  It therefore does not satisfy the criteria for a rating in excess of 10 percent in either lower extremity.  Aside from a November 2010 reference to decreased lower extremity reflexes and a February 2015 notation of deep tendon reflexes being absent at the ankles, the relevant evidence of record from August 2010 to the present reflects that the Veteran's impairment has been wholly sensory throughout this appeal period.  As noted above, impairment that is wholly sensory is to be rated as mild or, at most, as moderate.  The Board finds that the mild rating in the case at hand is most appropriate, as records dated in March 2011, August 2011, and November 2011, found no abnormalities on examination.

The August 2010 record notes decreased vibratory sensation.  The November 2010 record notes bilateral lower extremities were absent pinprick and vibration sensations.  The June 2013 record notes that the Veteran has some form of diminishment of the lower extremities, but it does not specify the type of impairment and does not suggest any follow-up appointment to address any such impairment.  The June 2012, September 2013, January 2014, May 2014, September 2015, and December 2014 records note dorsalis pedis and posterior tibial pulses were present but weak.  The Board finds that these noted sensory impairments do not rise to a level to warrant the highest available evaluation for wholly sensory impairment.

Furthermore, the February 2015 record notes that deep tendon reflexes were absent at the ankles and that light touch/monofilament testing was diminished at the foot/toes.  Vibration sense was decreased.  The Board observes that the February 2015 VA examination report demonstrates the greatest degree of impairment that the Veteran has experienced during this appeals period.  However, even with such symptomatology, the Board notes that the February 2015 VA examination report characterizes the Veteran's left and right sciatic nerves as having mild, incomplete paralysis.  The Board considers the VA examiner's use of the term "mild, incomplete paralysis" to be highly probative, even though it is not dispositive of the claim, as the examiner was using this term to evaluate the severity of the Veteran's bilateral peripheral neuritis of the lower extremities pursuant to VA rating criteria for the express purpose of determining how severe the Veteran's peripheral neuritis is in the context of the applicable rating criteria.  

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to ratings in excess of 10 percent for peripheral neuritis of the left and right lower extremities is not warranted during any portion of this appeal.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected peripheral neuritis of the bilateral lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 8520 for the Veteran's service-connected peripheral neuritis adequately contemplate the impairment that is demonstrated in the evidence of record, as they consist of overall estimates of the level of severity of the disabilities at issue rather than of a limited set of criteria concerning specific symptomatology.  The Veteran's reported symptoms are not exceptional or unusual features of the lower extremity disabilities.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

B.  Service Connection

The Veteran has also claimed entitlement to service connection for sleep apnea.  At his November 2005 Board hearing, the Veteran mentioned Agent Orange in connection with this claim.  The Board will therefore consider whether service connection based on herbicide exposure is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
[NOTE: START HERE]

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. The Veteran in this case served in Vietnam during the presumptive period and, therefore, exposure to herbicides in service is conceded.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

In the case at hand, the Board observes that sleep apnea is not listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, the Veteran's sleep apnea is not entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, presumptive service connection based on Agent Orange exposure must be denied.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

At his November 2005 Board hearing, the Veteran testified that "[w]hen I was in the military the guys that was sleeping next to me in Vietnam they was telling me how loud I was snoring."  He testified that his friend would tell him that he was  "snoring loud and ... then you act like you stop breathing...."  He testified that he did not seek treatment when he was in service because he did not know it was an illness and that he only found about sleep apnea when he was tested in 1999 or 2000 and was told that he had it.  He testified that he was sleepy all of the time and always had trouble staying awake when he was a truck driver.  

Turning to the evidence of record, the Veteran's service treatment records reflect no clinical abnormalities at the times of his August 1967 induction and January 1969 discharge examinations and no pertinent complaints at the times of his August 1967 and January 1969 medical history reports.  Otherwise, service treatment records reflect that he never complained of, or sought treatment for, symptoms associated with sleep apnea during service.

In terms of post-service disability, a February 1998 private medical record notes that the Veteran's "brother has had sleep apnea, however, [the Veteran] does not have the symptoms and he has no trouble staying awake which is fortunate because he drives an 18-wheeler."  

The earliest evidence of possible sleep apnea appears in a May 1999 VA medical consultation sheet requesting that the Veteran be seen for possible obstructive sleep apnea.  He was assessed with obstructive sleep apnea in July 1999.  

A December 1999 VA medical record reflects that the Veteran  was scheduled to undergo a sleep assessment because it was noted that he snores loudly and holds his breath.  He underwent a sleep study in February 2000 and was diagnosed with obstructive sleep apnea.

A September 2005 record notes that the Veteran has been using continuous positive airway pressure (CPAP) since 2000.  

The February 2015 VA examination report reflects review of the claims file and interview and examination of the Veteran.  Based on the above, the examiner opined that it is less likely than not that the Veteran's sleep apnea was caused by or is due to military service.  In his rationale, the examiner acknowledged the Veteran's lay assertions of fatigue and snoring/gasping in service.  He noted that sleep apnea was not diagnosed in service or until approximately 30 years after service.  He noted that the medical reference UpToDate states that a definitive sleep apnea diagnosis requires both symptoms and a supportive polysomnogram.  In this case, the earliest definitive diagnosis would be in 2000.  

The examiner stated that it would be speculation to say opine that the Veteran's in-service symptoms were actually a manifestation of undiagnosed sleep apnea.  He cited information in UpToDate noting that there are conditions that should be considered in the differential diagnosis of obstructive sleep apnea that can cause abrupt awakenings or abnormal sounds or sensations during sleep.  It noted that these conditions can be distinguished from obstructive sleep apnea via polysomnography.  Specifically, it discussed primary snoring, noting that, even though most patients who have obstructive sleep apnea snore, most patients who snore do not have obstructive sleep apnea.  It also discussed gastroesophageal reflux disease (GERD), noting that it can mimic obstructive sleep apnea by producing a choking sensation and dyspnea and that it may improve with positive airway pressure therapy, further mimicking obstructive sleep apnea.  Finally, it listed miscellaneous other disorders, including swallowing disorder, nocturnal seizures, and psychiatric illnesses (such as panic attacks) that can mimic obstructive sleep apnea.  The examiner also noted that obesity is the best documented risk factor for obstructive sleep apnea.  The examiner noted that the Veteran is obese, with a weight of 379 pounds and a body mass index (BMI) greater than 51, and concluded the Veteran's obesity is the most likely etiology of his sleep apnea.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the medical opinion on the question of the etiology of the Veteran's sleep apnea appears in the February 2015 VA examination report.  The author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and he provided a detailed description of his examination findings and discussion of the pertinent medical and lay evidence of record.  His etiology opinion incorporates information gained from the examiner's own expertise and is supported with information he gleaned from UpToDate.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's bilateral hearing loss claim.  

The examiner ultimately found that a current sleep apnea disability could not be etiologically linked to service, noting the multiple other common diagnoses that can mimic sleep apnea symptoms and that, without a polysomnography test, a diagnosis of sleep apnea could not be made.  He found that the Veteran's obesity is the most likely etiology of his obstructive sleep apnea.  The Board notes that the Veteran's obesity did not originate in service, as his service treatment records reflect that he weighed 182 pounds at entrance and 190 pounds at discharge from service.  

The contrary opinion comes from the Veteran himself.  The Board acknowledges that the Veteran himself believes that his current sleep apnea is related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  As noted above, under certain circumstances, a layperson may be competent to offer testimony on certain medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe feeling sleepy during the day.  He does not, however, possess the necessary medical expertise to diagnose sleep apnea based on difficulty sleeping and reports from other people that he snored and seemed to stop breathing while asleep during service.  Therefore, the Veteran's lay testimony cannot serve as a basis for granting service connection for sleep apnea.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has current sleep apnea that is etiologically related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for sleep apnea must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for peripheral neuritis of the left lower extremity, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral neuritis of the right lower extremity, currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


